ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 2/7/22 wherein claims 1, 7, 29, 35, and 39 were amended and claims 2, 3, 13, 17, 18, 26, and 45-84 were canceled.
	Note(s):  Claims 1, 4-12, 14-16, 19-25, and 27-44 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Robert Hodges on 2/11/22.
The application has been amended as follows.
	Replace claim 27 with the following.
		27.  (Currently Amended)  The method of claim 14, wherein the protein is an enzyme or cell surface protein.

ALLOWABLE CLAIMS
Claims 1, 4-12, 14-16, 19-25, and 27-44 are allowable over the prior art of record.  The claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious a library (and uses thereof) comprising a plurality of cyclic peptides wherein each cyclic peptide has the formulae as set forth in independent claims 1, 29, 35, and 39 wherein G is triazole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        February 11, 2022